In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-10-00065-CV
                                                ______________________________
 
 
      DAVID T. MARTINEAU, D/B/A HOP-MAR ENERGY, L.P.,
Appellant
 
                                                                V.
 
 GEORGE LLOYD, RANDALL W. LLOYD, AND JUSTIN LLOYD, Appellees
 
 
                                                                                                  

 
 
                                       On Appeal from the 188th
Judicial District Court
                                                             Gregg County, Texas
                                                       Trial Court
No. 2008-2337-A
 
                                                                                                   
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                              Memorandum Opinion by Justice Carter




                                                      MEMORANDUM OPINION
 
            Appellant,
David T. Martineau, d/b/a Hop-Mar Energy, L.P., and Appellees, George Lloyd,
Randall W. Lloyd, and Justin Lloyd, have filed with this Court a joint motion
to dismiss the pending appeal in this matter and remand the cause to the trial
court.  The parties represent to this
Court they have reached a full and final settlement.  In such a case, no real controversy exists,
and in the absence of a controversy, the appeal is moot.  
            We grant the
motion.  We set aside, without regard to
the merits, the judgment of the trial court and remand the case to the trial
court for rendition of judgment in accordance with the agreement.  See
Tex. R. App. P. 42.1(a)(2)(B).
 
                                                                                    Jack
Carter
                                                                                    Justice
 
Date Submitted:          April
11, 2011 
Date Decided:             April
12, 2011
 
 
 
 
 
 


han'>Date Submitted:          December
14, 2010
Date Decided:             December
15, 2010
 
Do Not Publish
 
 
 
OPINION
ON REHEARING
 
            In
the above-captioned case, we affirmed Calvin Wayne Burnham’s conviction of four
counts of aggravated sexual assault and four counts of indecency with a child,
his stepdaughter.  Burnham has filed a
single motion for rehearing in all of his cases asking that this Court rehear
the matter.[2]  Specifically, he alleges that the State
violated Article 42.12, Section 21(b) of the Texas Code of Criminal Procedure
in amending its motion to adjudicate guilt “after the commencement of taking
evidence at the hearing.”  Tex. Code Crim. Proc. Ann. art. 42.12,
§ 21(b) (Vernon Supp. 2010).  
            We
addressed these issues in detail in our opinion on rehearing of this date on
Burnham’s appeal in cause number 06-10-00038-CR.  For the reasons stated therein, we likewise
conclude that Burnham’s complaint on rehearing was not preserved for our
review.
            We
deny the motion for rehearing.
 
 
 
                                                                        Jack
Carter
                                                                        Justice
 
Date:   January
26, 2011
 
Do Not Publish



[1]Burnham
appeals from four convictions of aggravated sexual assault of a child and four
convictions of indecency with a child, cause numbers 06-10-00038-CR through 06-10-00045-CR.



[2]Burnham
seeks rehearing of our opinions affirming four convictions of aggravated sexual
assault of a child and four convictions of indecency with a child, cause
numbers 06-10-00038-CR through 06-10-00045-CR.